Title: From Alexander Hamilton to Jeremiah Olney, 29 September 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir
Treasury DepartmentSeptember 29th 1792.

The Attorney for the District of Massachusetts will prosecute in the case of the Sloop Polly of Sandwich, which, as I learn from your letter of the 18th Ultimo, was licensed at your Office.
It is probable he will have occasion for the license bond, which I request you will forward to him upon his application.
I am, Sir,   Your Obedt Servant.
Alexander Hamilton
Jeremiah Olney Esqr.
Collr Providence.
